Filed 12/9/21 P. v. Hardin CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIFTH APPELLATE DISTRICT



 THE PEOPLE,
                                                                                             F079989
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF175761A)
                    v.

 STEVEN TRAVIS HARDIN,                                                                    OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. John R.
Brownlee, Judge.

         William Paul Melcher, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez, Amanda D.
Cary, and Jennifer Oleksa, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                   INTRODUCTION
       A jury convicted Steven Travis Hardin (defendant) of multiple counts including
unlawfully transporting a controlled substance for sale (Health & Saf. Code, § 11379,
subd. (a); count 1) and possession of a controlled substance for sale (id., § 11378; count
2) after police found over 60 grams of methamphetamine in the car defendant was driving
and defendant admitted the drugs were his. The trial court also found true strike
enhancement allegations as to those counts and two prior prison term enhancements.
       On appeal, defendant argues the trial court erred in permitting the prosecution’s
expert witness to opine on whether defendant possessed and transported the
methamphetamine for sale. He also argues his prior prison term enhancements should be
struck due to the passage of Senate Bill No. 136 (2019–2020 Reg. Sess.) (Senate Bill
No. 136).
       We will strike defendant’s two prior prison term enhancements. We otherwise
affirm defendant’s convictions.
                              FACTUAL BACKGROUND
       In February 2019, Kern County Sheriff’s Deputy Timothy Findlay stopped a
Honda Civic with three occupants including defendant (the driver) and his girlfriend,
Carrielee Stacy. Deputy Findlay initiated a felony traffic stop because the license plates
on the car were registered to a pickup truck.
       With assistance, Deputy Findlay placed defendant, Stacy, and the third passenger
in patrol cars. He observed defendant appeared to be under the influence of
methamphetamine. When Deputy Findlay asked defendant his name, defendant
incorrectly replied it was “Josh Whitehead” and that he had recently purchased the
vehicle.
       A search of the vehicle uncovered a purse in the front passenger seat containing a
case. Deputy Findlay opened the case and discovered two Ziploc bags containing a



                                                2.
substance he believed to be methamphetamine along with 10 unused Ziploc bags. He did
not uncover any additional paraphernalia in the vehicle.
       Deputy Findlay questioned defendant about the suspected methamphetamine and
defendant denied knowledge of its presence. Deputy Findlay then interviewed Stacy,
who identified the purse as hers, but also denied knowledge of the methamphetamine.
Deputy Findlay informed Stacy she would be placed under arrest for possession of the
methamphetamine for sale.
       Thereafter, defendant got the attention of Deputy Findlay and admitted the
methamphetamine was his. Defendant explained he placed a camera case in Stacy’s
purse as he was being pulled over. Consequently, Deputy Findlay arrested defendant for
possessing and transporting methamphetamine for sale. When Deputy Findlay attempted
to run a records search on the name “Josh Whitehead,” defendant informed Deputy
Findlay of his true name.
       A criminologist at the Kern County Regional Crime Lab later tested the substances
found in the two Ziploc bags. The tests confirmed the substances as 49.08 and 14.50
grams of methamphetamine, respectively.
       An information filed on March 18, 2019, charged defendant with (1) unlawfully
transporting a controlled substance in violation of Health and Safety Code section 11379,
subdivision (a); (2) possession of a controlled substance for sale in violation of Health
and Safety Code section 11378; (3) display of a false vehicle identification in violation of
Vehicle Code section 4462.5; (4) operation of a motor vehicle without a valid driver’s
license in violation of Vehicle Code section 12500, subdivision (a); (5) presenting a false
identification to a police officer in violation of Penal Code section 148.9, subdivision (a);
and (6) possession of a controlled substance in violation of Health and Safety Code
section 11377, subdivision (a). With respect to the first two counts, the information
alleged defendant suffered a prior felony conviction on July 3, 2012, and suffered two
prior prison convictions.

                                             3.
       At trial, the prosecution presented Deputy David Manriquez as its expert. He
testified he had investigated “hundreds” of methamphetamine cases and had been
designated as an expert on narcotics drug sales over 40 times. Deputy Manriquez further
estimated he conducted over a hundred drug sale arrests and over 500 arrests for personal
use. He explained personal use cases generally feature small amounts of the narcotic
(under one gram of methamphetamine) combined with a form of paraphernalia to ingest
it. By contrast, sales cases generally involve larger amounts of methamphetamine
accompanied with items, tools, devices (packaging material, multiple cell phones, ledgers
(described as “pay/owe sheets”), or weapons). He explained the quantity of the drug is
the “number one thing” he examines to discern whether it is a use or sales case. In
general, cases exceeding eight or nine grams of methamphetamine present sales cases.
Deputy Manriquez opined, based on the circumstances of the case, he believed defendant
possessed and transported the methamphetamine for sale.
       At the conclusion of trial, the court instructed the jury it was not bound by expert
testimony and the jurors were entitled to “disregard any opinion [a juror found]
unbelievable, unreasonable, or unsupported by the evidence.” Ultimately, the jury found
defendant guilty on all counts. With respect to counts 1 and 2, the trial court found true
the strike allegation and also found defendant to have suffered two prior prison
convictions.
       On September 5, 2019, the trial court sentenced defendant to 10 years in prison
with respect to count 1. The sentence was composed of the upper term of four years
doubled pursuant to the “Three Strikes” law (Pen. Code, §§ 667, subds. (c)–(j), 1170.12,
subds. (a)–(e)), and two separate one-year enhancements for defendant’s prior prison
convictions pursuant to Penal Code section 667.5, former subdivision (b).1



       1As  to count 2, the court sentenced defendant to six years and stayed punishment pending
successful completion of the sentence on count 1. With respect to counts 3 through 5, the court

                                               4.
                                        DISCUSSION
I.     Admissibility of Deputy Manriquez’s Opinion Testimony
       Defendant’s appeal challenges the admission of Deputy Manriquez’s opinion
testimony (described below) that defendant possessed and transported the
methamphetamine for sale. Defendant contends this testimony improperly addressed his
specific intent. Accordingly, it invaded the jury’s province on the issue and “concluded
for the jury how the case should be decided.” Defendant argues this ultimately produced
prejudicial error warranting reversal of his conviction. Finally, defendant argues the
admission of the testimony implicated his constitutional right to due process.
       The People respond defendant forfeited his challenge to the admission of Deputy
Manriquez’s testimony concerning count 2 by failing to object to the referenced
testimony. They further contend, in any event, the trial court properly admitted the
testimony. Finally, the People argue, even if the trial court erred in admitting the
testimony, the error was harmless.
       As explained further below, we agree with the People in all respects.
       A.      Relevant Factual Background
       The prosecution asked Deputy Manriquez his opinion on (1) whether defendant
possessed the methamphetamine for sale; and (2) whether defendant was transporting the
methamphetamine. Deputy Manriquez replied in the affirmative both times.
       The relevant testimony is as follows:

             “[PROSECUTOR] Q. And in the overall testimony were you able to
       form an opinion, based on the evidence you heard in this case, as to
       whether the defendant possessed the methamphetamine for sale?

               “[MANRIQUEZ] A. Yes.

               “Q. And what is that opinion?

sentenced defendant to 90 days in county jail to be served concurrently with count 1. Finally, the
court sentenced defendant to 90 days in county jail for count 6 and stayed that sentence.


                                                5.
              “A. I—my opinion, I believe, based on my expertise in the sale—in
      the field of—specifically methamphetamine sales, that there is enough
      evidence to say yes, I believe that with this specific case it is a
      methamphetamine sales case.

              “Q. And kind of walk us through—the analysis that you testified to
      earlier, kind of walk us through the analyses with the facts of this case and
      how you got there.

              “A. Okay. The first thing I like to look for with this case is—the
      first thing that I do is review the report. The first thing I look for is
      physical evidence, which is everything that was seized during this
      investigation. And I kind of just look at how much methamphetamine are
      we dealing with.

           “In this specific case, there is a little over 60 grams of
      methamphetamine present. With that alone, I believe is enough to associate
      someone with the sales of methamphetamine.

             “In addition to that, we also have packaging material which is
      present. There was ten individual packages which were Ziploc-style
      baggies that were—that were located during the investigation.

             “Also to—in the false plates on the vehicle. Someone involved in
      the sale of narcotics, like I explained before, will often attempt to hide from
      law enforcement who they are. Specifically if they’re involved in sales.
      With having a license plate on your vehicle, it’s going to give the
      information of who the person’s identity is, in addition to where they live.
      If you’re involved in the sales of methamphetamine, you definitely don’t
      want—you don’t want law enforcement to know that. [¶] … [¶]

              “So with the packaging, with the license plates, and with the total
      package weight alone, I believe enough specifically in this investigation
      that this is a methamphetamine sales case.”
      The prosecution then asked Deputy Manriquez his opinion on whether defendant
possessed the methamphetamine for transportation and Deputy Manriquez replied:

      “Based on the amount of methamphetamine and the subject was occupying
      a vehicle and it was being—the methamphetamine was being held in the
      vehicle as it was—as it was—as he was driving it, yes, I believe that this is
      a—enough to associate that individual with the transportation of
      methamphetamine.”



                                            6.
       Here, defendant’s counsel objected and moved to strike based on “improper
hypothetical” or “improper expert question.” The trial court overruled the objection.
       B.     Standard of Review
       A highly deferential standard of review directs this court’s inquiry. (People v.
Goldsmith (2014) 59 Cal.4th 258, 266.) Specifically, “[w]e review claims regarding a
trial court’s ruling on the admissibility of evidence for abuse of discretion.” (Ibid.)
Therefore, it will not be disturbed absent a showing the trial court “‘“exercised its
discretion in an arbitrary, capricious or patently absurd manner that resulted in a manifest
miscarriage of justice.”’” (People v. Morales (2020) 10 Cal.5th 76, 97, quoting People v.
Rodriguez (1999) 20 Cal.4th 1, 9–10.)
       Moreover, if defendant meets this burden, he faces the additional hurdle of
establishing prejudice under the People v. Watson (1956) 46 Cal.2d 818 standard for
harmless error to obtain the relief he seeks—reversal of his conviction. (People v.
Gonzalez (2018) 5 Cal.5th 186, 195.) Accordingly, defendant must “demonstrate[] that it
is ‘“reasonably probable that a result more favorable to the appealing party would have
been reached in the absence of the error.”’” (Ibid., quoting Watson, at p. 837.)
       C.     Applicable Law
       Evidence Code section 720, subdivision (a) provides “[a] person is qualified to
testify as an expert if he has special knowledge, skill, experience, [or] training” sufficient
to qualify as an expert on the subject to which his testimony relates. “The general test for
the admissibility of expert testimony is the question of whether the testimony concerns a
subject ‘sufficiently beyond common experience that the opinion of an expert would
assist the trier of fact.’” (People v. Johnson (1993) 19 Cal.App.4th 778, 786–787,
quoting Evid. Code, § 801, subd. (a); see People v. Vang (2011) 52 Cal.4th 1038, 1044.)
“Testimony in the form of an opinion that is otherwise admissible is not objectionable




                                              7.
because it embraces the ultimate issue to be decided by the trier of fact.” (Evid. Code,
§ 805.)
       Our Supreme Court has remarked that “‘[w]hen expert opinion is offered, much
must be left to the trial court’s discretion.’” (People v. Rodriguez (2014) 58 Cal.4th 587,
639; see People v. McDowell (2012) 54 Cal.4th 395, 426 [“The trial court has broad
discretion in deciding whether to admit or exclude expert testimony”].) Expert opinion
testimony “‘“‘will be excluded only when it would add nothing at all to the jury’s
common fund of information, i.e., when “the subject of inquiry is one of such common
knowledge that men [and women] of ordinary education could reach a conclusion as
intelligently as the witness.”’”’” (People v. Edwards (2013) 57 Cal.4th 658, 756.)
       D.     Analysis
       For the reasons that follow, we conclude defendant forfeited his challenge to
Deputy Manriquez’s opinion defendant possessed the methamphetamine for sale by
failing to object. Notwithstanding forfeiture, the trial court properly admitted the
testimony. In narcotics cases, the law permits Deputy Manriquez to testify as he did.
Even assuming, arguendo, the trial court abused its discretion in permitting the
challenged testimony, defendant fails to meet his burden of establishing prejudice.
Finally, defendant’s constitutional due process argument also lacks merit.
              1.     Defendant Forfeited His Challenge to Deputy Manriquez’s
                     Testimony this Was a “Sales Case”
       Evidence Code section 353, subdivision (a) proscribes setting aside a verdict by
reason of erroneous admission of evidence unless “[t]here appears of record an objection
to or a motion to exclude or to strike the evidence that was timely made and so stated as
to make clear the specific ground of the objection or motion ….” (See People v. Keo
(2019) 40 Cal.App.5th 169, 187.) Failure to raise a timely and specific objection forfeits
the right to raise that issue on appeal. (See People v. Partida (2005) 37 Cal.4th 428,
433–436 [discussing forfeiture].) The Supreme Court interprets this requirement


                                             8.
“reasonably” in accordance with the statutory requirements. (Id. at p. 434.) “‘Reviewing
courts have traditionally excused parties for failing to raise an issue at trial where an
objection would have been futile or wholly unsupported by substantive law then in
existence.’” (People v. Brooks (2017) 3 Cal.5th 1, 92; see People v. Welch (1993) 5
Cal.4th 228, 237.)
       Here, it is undisputed defendant did not object to Deputy Manriquez’s opinion
“this specific case … is a methamphetamine sales case.” The prosecution then asked
Deputy Manriquez how he formed that opinion and Manriquez answered without
objection. Defendant only objected based on “improper expert question” after Manriquez
opined the evidence was “enough to associate [defendant] with the transportation of
methamphetamine.” However, he argues the forfeiture doctrine should not apply to the
former testimony because any objection to such testimony “would have been futile” in
light of the court overruling his later objection to Deputy Manriquez’s opinion defendant
possessed the methamphetamine for transportation.
       Contrary to defendant’s contention, his objection to Deputy Manriquez’s second
opinion did not excuse his failure to object to the first. (See People v. Seumanu (2015)
61 Cal.4th 1293, 1339 [concluding later objection did not excuse “defendant from the
requirement of a timely and specific objection” in the first instance]; accord, People v.
Redd (2010) 48 Cal.4th 691, 728 [holding defendant did not preserve challenges to out-
of-court identifications of him by three separate witnesses as violative of Evid. Code,
§ 1238 where he only objected to first witness on that basis and objection was
overruled].) Moreover, defendant does not direct us to any portion of the record that
suggests a properly lodged, meritorious objection would have been futile or that
otherwise excuses his failure to object. (See People v. Seumanu, supra, at p. 1339
[rejecting argument objection would have been futile because later objection signaled
earlier objection would have been overruled]; accord, Redd, supra, at p. 729, fn. 18
[rejecting argument objection would have been futile because court sustained earlier

                                              9.
objection on one occasion and concluding case did “not establish any basis to excuse the
defense’s failure to object”].) Therefore, defendant has partially forfeited his challenge to
Deputy Manriquez’s testimony.
       However, as explained below, it would not alter the outcome had defendant
effectively preserved his claim of error.
              2.     The Trial Court Did Not Abuse its Discretion in Permitting the
                     Challenged Opinion Testimony
       Turning to the merits, defendant argues Deputy Manriquez “twice improperly
opined [defendant] had a specific intent.” According to defendant, the opinion testimony
at issue was not sufficiently beyond common experience such that it would assist the
jury. Consequently, defendant contends the testimony should have been excluded. We
disagree.
       As the People note, our Supreme Court has held “it is settled that an officer with
experience in the narcotics field may give his opinion that the narcotics are held for
purposes of sale based upon matters such as quantity, packaging, and the normal use of
an individual.” (People v. Hunt (1971) 4 Cal.3d 231, 237; accord, People v. Newman
(1971) 5 Cal.3d 48, 53, disapproved on another ground in People v. Daniels (1975) 14
Cal.3d 857, 862; see People v. Dowl (2013) 57 Cal.4th 1079, 1084 [discussing the rule in
Hunt].) “Thereafter, it is for the jury to credit such opinion or reject it.” (People v.
Harris (2000) 83 Cal.App.4th 371, 375.)
       Accordingly, there is a consistent line of case law confirming that whether drugs
are possessed for the purpose of sale is a matter beyond the experience of the average
juror and is an appropriate subject for expert testimony from law enforcement. (See, e.g.,
People v. Carter (1997) 55 Cal.App.4th 1376, 1378 [holding trial court properly admitted
expert opinion testimony that defendant possessed narcotics for sale]; accord, People v.
Parra (1999) 70 Cal.App.4th 222, 227 [testimony of two experienced narcotics
interdiction officers that defendant possessed cocaine with intent to sell based upon


                                             10.
quantity of drugs seized and lack of drug paraphernalia in car supported defendants’
convictions]; see People v. Peck (1996) 52 Cal.App.4th 351, 357 [same]; People v. Doss
(1992) 4 Cal.App.4th 1585, 1596 [holding trial court did not err in permitting expert
opinion testimony from Bureau of Narcotic Enforcement officer concerning whether
defendant possessed certain prescription drugs for sale].) The rule exists because the
“habits of those who possess [narcotics] for their own use and those who possess
[narcotics] for sale,” are not necessarily known to laypersons. (People v. Hunt, supra, 4
Cal.3d at p. 237.)
       Here, Deputy Manriquez’s testimony was proper, and the court did not err in
admitting it. Manriquez testified, based on the circumstances, he believed this to be a
“methamphetamine sales” case, and the circumstances of the case were enough “to
associate that individual with the transportation of methamphetamine.” He had served as
an expert witness concerning narcotics sales in over 40 cases. He testified based on his
experience about the amount needed for an individual dose of methamphetamine and the
facts that differentiate possession for personal use and possession for sale. And he
formed his opinions defendant now challenges based on the physical evidence in the case.
For example, Deputy Manriquez supported his opinion that it was a “methamphetamine
sales case” with reference to the quantity of methamphetamine seized. He also relied
upon the presence of packaging material—the 10 empty Ziploc bags found with the
methamphetamine. The testimony also noted the false license plates on defendant’s
vehicle and the lack of paraphernalia uncovered. Manriquez again referred to the amount
of the narcotic and the undisputed fact defendant was operating the vehicle in support of
his opinion defendant possessed the methamphetamine for transportation. In sum, when
comparing the case law on the scope of expert testimony in narcotics cases to Deputy
Manriquez’s testimony, we see no error. Instead, we conclude the trial court properly
admitted the opinion testimony.



                                            11.
       Defendant directs the court to People v. Vang, supra, 52 Cal.4th 1038 (Vang) and
In re Frank S. (2006) 141 Cal.App.4th 1192 (Frank S.) in support of his claim of error.
Notably, on reply, defendant suggests that Vang disapproved the case law concerning the
admissibility of law enforcement testimony as described above. We disagree.
       In Vang, our Supreme Court considered the propriety of hypothetical questions
posed to a gang expert for purposes of eliciting the expert’s opinion on whether an assault
was gang related. (Vang, supra, 52 Cal.4th at p. 1044.) The court held the trial court
properly permitted such questioning. (Id. at pp. 1049–1052.) In so holding, the Vang
court distinguished expert testimony on whether the specific defendants acted for a gang
reason. (Id. at p. 1048.) It noted, in that case, the expert could not testify directly on
whether the defendants committed the charged assault for gang purposes because the
expert had no personal knowledge of the charged assault, and “[t]he jury was as
competent as the expert to weigh the evidence and determine what the facts were,
including whether the defendants committed the assault.” (Id. at p. 1048.)
       Contrary to defendant’s contention, Vang did not address the equally binding (and
far more applicable) case law concerning the proper scope of expert law enforcement
testimony in narcotics cases. (See People v. Hunt, supra, 4 Cal.3d at p. 237; People v.
Newman, supra, 5 Cal.3d at p. 53.) Rather, it left open the possibility that “in some
circumstances, expert testimony regarding the specific defendants might be proper.”
(Vang, supra, 52 Cal.4th at p. 1048, fn. 4.) Thus, we cannot conclude Vang disapproved
of or abrogated that line of authority. (See People v. Brown (2012) 54 Cal.4th 314, 330
[“cases are not authority for propositions not considered”]; see generally People v. Dowl,
supra, 57 Cal.4th at pp. 1089–1090 [concluding officer’s expert opinion defendant
intended to sell marijuana, coupled with his testimony regarding circumstances that, in
his experience, were consistent with that conclusion, provided substantial evidence to
support defendant’s conviction].)



                                              12.
       The Fourth Appellate District, Division One’s opinion in People v. Romo (2016)
248 Cal.App.4th 682 is instructive. There, the defendant was charged with importing
heroin and methamphetamine from Mexico to California and possessing the
methamphetamine for sale. (Id. at p. 684.) At trial, the prosecution offered testimony
from a Department of Homeland Security agent who testified that, in his opinion, the
defendant was not a “blind mule” (i.e., unaware of the drugs in his car when he crossed
the border). (Id. at pp. 688–689.) On appeal, the defendant challenged the agent’s
testimony as improper expert testimony. (Id. at pp. 697–698.)2 The Court of Appeal
disagreed, and citing Vang, stated:

               “Indeed, while it is true that an expert cannot opine concerning the
       guilt or innocence of a defendant ‘“the testimony in the form of an opinion
       that is otherwise admissible is not objectionable because it embraces the
       ultimate issue to be decided by the trier of fact.” [Citation.]’ [Citation.]

              “Here, [the agent] did not opine on defendant’s guilt or innocence.
       Rather he relied on various factors to opine that defendant was not a blind
       mule, including the quantity, type, and location of the drugs found ….
       Such testimony was not improper.” (People v. Romo, supra, 248
       Cal.App.4th at p. 697.)
       As in People v. Romo, Deputy Manriquez did not opine on defendant’s guilt or
innocence. Rather, he relied on various factors, including the quantity and circumstances
under which the drugs were found, to opine this was a “sales” case and defendant
possessed the drugs to transport them. And we do not read Vang as precluding Deputy
Manriquez from testifying in the manner that he did. Defendant’s reliance on Vang is
misplaced.
       In Frank S., we concluded insufficient evidence supported the defendant’s gang
enhancement. (Frank S., supra, 141 Cal.App.4th at p. 1196.) We criticized the expert

       2Notably, Romo also featured testimony from an Agent Richardson who opined that the
defendant possessed the drugs for sale based on the amount of narcotics found in the vehicle.
(People v. Romo, supra, 248 Cal.App.4th at p. 687.) The defendant did not challenge Agent
Richardson’s opinion on appeal. (Ibid.)


                                             13.
testimony offered in that case as impermissibly pertaining to “the subjective knowledge
and intent” of the defendant. (Id. at p. 1198, citing People v. Killebrew (2002) 103
Cal.App.4th 644, 658.3) We explained the expert testifying on “her belief of the minor’s
intent with possession of the knife” addressed an issue reserved for the jury. (Frank S., at
p. 1199.) We noted the expert opinion was especially inappropriate because the
prosecution provided no other substantial evidence in support of the intent element of the
special allegation. (Ibid.) Importantly, we expressed our concern that permitting an
expert to testify on the specific intent element of the gang enhancement created potential
for abuse. (Ibid.) Specifically, we wrote:

       “The prosecution did not present any evidence that the minor was in gang
       territory, had gang members with him, or had any reason to expect to use
       the knife in a gang-related offense.… To allow the expert to state the
       minor’s specific intent for the knife without any other substantial evidence
       opens the door for prosecutors to enhance many felonies as gang-related
       and extends the purpose of the statute beyond what the Legislature
       intended.” (Frank S., supra, 141 Cal.App.4th at p. 1199.)
       The concerns we outlined in Frank S. are not present in this case. This is not a
gang case. Deputy Manriquez provided opinion testimony within the permissible bounds
of narcotics cases. Other compelling physical evidence and testimony, beyond the
challenged opinion testimony, supported the conviction. Thus, our opinion in Frank S.
does not lead us to the conclusion the trial court abused its discretion in this case.
       In sum, we are faced with a record where an experienced law enforcement officer
provided opinion testimony that narcotics were possessed and transported for sale with
reference to (among other items) (1) packaging; (2) false license plates on a vehicle; and
(3) the amount of methamphetamine found in defendant’s car. The law permits this



       3In Vang, the Supreme Court disapproved of our opinion in Killebrew to the extent it
purported to condemn an expert’s opinions in response to hypothetical questions. (Vang, supra,
52 Cal.4th at pp. 1047–1048.)


                                              14.
testimony. Therefore, we conclude the trial court did not abuse its discretion in allowing
the challenged testimony.
              3.        Any Alleged Error Was Harmless and Does Not Warrant Reversal
                        of the Conviction
       Ultimately, defendant asks us to reverse his conviction because the disputed
testimony “essentially instructed the jury how the case should be decided.” He elaborates
“no reasonable juror could or would ignore” Deputy Manriquez’s testimony after hearing
it. Consequently, defendant asserts it is reasonably probable he would have been
convicted of simple possession of the narcotic had the testimony not been admitted.
       Although defendant has not met his initial burden to demonstrate the trial court
abused its discretion, we would not reverse his conviction even if he had because he has
not demonstrated a reasonable probability he would have obtained a more favorable
verdict absent Deputy Manriquez’s challenged testimony. (See People v. Watson, supra,
46 Cal.2d at p. 836.)
       Contrary to defendant’s argument, substantial evidence—aside from the
challenged portion of Deputy Manriquez’s testimony—supports the verdict. To begin
with, Manriquez testified methamphetamine cases exceeding a quantity of eight or nine
grams generally present “sales case[s].” Here, there is no dispute defendant possessed
63.58 grams of methamphetamine and Manriquez’s unchallenged testimony established
the amount needed for a single dose of methamphetamine is typically 0.01 gram.
Manriquez further explained the amount of methamphetamine defendant possessed had a
street value of $1,200. Aside from Deputy Manriquez’s opinion that the drugs were
possessed and transported for the purpose to sell, there was other tangible, compelling
evidence offered in this case supporting the verdict and to which defendant posed no
objection.
       Beyond that, the trial court’s instructions to the jury mitigated any risk of
prejudice. The trial court instructed the jury it was “not required to accept [Deputy


                                             15.
Manriquez’s testimony] as true or correct.” The court also explained to the jurors they
could “disregard” any expert opinion “unbelievable, unreasonable, or unsupported by the
evidence.” Thus, irrespective of the propriety of Deputy Manriquez’s testimony, the jury
was informed it was not bound by it and was free to ignore it if it concluded it was not
supported by the evidence.
       We are required to review the entire record of this action to determine whether a
“miscarriage of justice” occurred requiring reversal of defendant’s conviction. (People v.
Watson, supra, 46 Cal.2d at p. 836.) Defendant fails to direct us to any portion of the
record compelling that result. Therefore, even if the trial court erred in admitting Deputy
Manriquez’s testimony, it did not commit reversible error.
       Finally, defendant also asserts Deputy Manriquez’s opinion testimony “rendered
[his trial] fundamentally unfair in violation of his federal due process rights” because it is
reasonably probable the jury would have convicted him of simple possession without it.
       When an error of federal constitutional rights occurs, it implicates the Chapman
standard of review. (Chapman v. California (1967) 386 U.S. 18.) Under Chapman, a
reviewing court examines the claimed constitutional error and determines whether or not
it is “‘beyond a reasonable doubt that the error complained of did not contribute to the
verdict obtained.’” (People v. Aranada (2012) 55 Cal.4th 342, 367.)
       Our Supreme Court has stated “the admission of evidence, even if erroneous under
state law, results in a due process violation only if it makes the trial fundamentally
unfair.” (People v. Partida, supra, 37 Cal.4th at p. 439.) “Absent fundamental
unfairness, state law error in admitting evidence is subject to the traditional Watson test.”
(Ibid.; see People v. Fudge (1994) 7 Cal.4th 1075, 1103–1104 [evaluating trial court’s
ruling on hearsay objection under Watson]; People v. McDaniel (2019) 38 Cal.App.5th
986, 1005 [evaluating the erroneous admission of text messages under Watson]; see also
People v. Sotelo-Urena (2016) 4 Cal.App.5th 732, 756 [evaluating the trial court’s
exclusion of expert testimony under Watson].) Only on “rare and unusual occasions” can

                                             16.
admission of evidence result in an error of such magnitude so as to raise federal due
process concerns and trigger Chapman review. (People v. Albarran (2007) 149
Cal.App.4th 214, 231.)
       We see no deprivation of defendant’s due process rights on this record. Contrary
to defendant’s contention, as discussed ante, we disagree it was reasonably probable he
would have obtained a more favorable result absent Deputy Manriquez’s opinion
testimony. And he points to nothing else in the record to suggest the inclusion of such
testimony was an error of such magnitude so as to render the trial fundamentally unfair.
We therefore reject defendant’s constitutional argument.
II.    Prior Prison Term Enhancements
       As to count 1, the trial court sentenced defendant to the upper term of eight years
plus 2 one-year enhancements for prior prison terms pursuant to Penal Code section
667.5, former subdivision (b) on September 5, 2019. Defendant asks this court to strike
the one-year sentence enhancements because amended Penal Code section 667.5 applies
to him retroactively. The People agree this is the correct result. We agree.
       A.     Standard of Review
       This issue raises the Estrada rule. (In re Estrada (1965) 63 Cal.2d 740.) Under
Estrada, a presumption exists that “statutory amendments that reduce the punishment for
a crime … apply retroactively in cases where the judgment is not final on the statute’s
operative date.” (People v. Barton (2020) 52 Cal.App.5th 1145, 1152.) The Estrada rule
applies “‘to statutes governing penalty enhancements, as well as to statutes governing
substantive offenses.’” (Barton, at p. 1152, quoting People v. Nasalga (1996) 12 Cal.4th
784, 792.) Moreover, “[f]or purposes of the Estrada rule, a judgment is not final so long
as courts may provide a remedy on direct review.” (People v. Jennings (2019) 42
Cal.App.5th 664, 682.)




                                            17.
       B.     Applicable Law
       Penal Code section 667.5, former subdivision (b) required a one-year prison
enhancement where a defendant served separate prior prison terms and had “not remained
free of custody for at least five years.” (People v. Jennings, supra, 42 Cal.App.5th at p.
681.) Via Senate Bill No. 136 (enacted Oct. 8, 2019), the Legislature amended this
portion of the Penal Code to apply a one-year enhancement only if “‘a defendant served a
prior prison term for a sexually violent offense as defined in Welfare and Institutions
Code section 6600, subdivision (b).’” (People v. Gastelum (2020) 45 Cal.App.5th 757,
772.) This amendment became effective January 1, 2020. (Ibid.) “Senate Bill No. 136’s
amendment to section 667.5, subdivision (b) applies retroactively to all cases not yet final
as of its January 1, 2020 effective date.” (Jennings, supra, at p. 682 [discussing the
Estrada rule].)
       C.     Analysis
       The trial court sentenced defendant on September 5, 2019—when Penal Code
section 667.5, former subdivision (b) required the trial court to impose the sentence it did.
       Because defendant’s case is presently before us, the judgment is not final. (People
v. Jennings, supra, 42 Cal.App.5th at p. 682.) Moreover, defendant’s prior prison
sentences—one for robbery and one for unlawful possession of a firearm—are not for
“sexually violent offenses” within the meaning of Welfare and Institutions Code section
6600, subdivision (b). Therefore, defendant is entitled to the benefit of Senate Bill
No. 136.
       Here, the court imposed the maximum possible sentence—imposing the upper
term on counts 1 and 2. Therefore, a remand to the court for resentencing is not
necessary. (People v. Lopez (2019) 42 Cal.App.5th 337, 342.) Instead, we order the two
enhancements stricken, affirm the judgment as modified, and direct the trial court to
prepare an amended abstract of judgment reflecting this modification of the judgment.
(Ibid.; see People v. Winn (2020) 44 Cal.App.5th 859, 873.)


                                            18.
                                    DISPOSITION
       The 2 one-year enhancements imposed pursuant to Penal Code section 667.5,
former subdivision (b) are stricken. As modified, the judgment is affirmed. The trial
court is directed to prepare an amended abstract of judgment reflecting the modification
and forward a certified copy of the amended abstract of judgment to the appropriate
authorities.


                                                                                PEÑA, J.
WE CONCUR:



HILL, P. J.



SMITH, J.




                                           19.